Name: Commission Regulation (EEC) No 2876/85 of 15 October 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10 . 85 Official Journal of the European Communities No L 277/9 COMMISSION REGULATION (EEC) No 2876/85 of 15 October 1985 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1985. For the Commission Claude CHEYSSON Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 172, 2. 7. 1985, p . 9 . No L 277/ 10 Official Journal of the European Communities 17. 10 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 3764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 771,40 214,20 653,43 68,79 143 527 240,54 55,44 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 4122 730,81 202,63 618,06 65,56 136236 228,07 54,20 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 07.01-43 07.01 F I Peas 17978 3187,19 883,70 2695,49 285,92 594150 994,68 236,41 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 3090 547,81 151,89 463,29 49,14 102121 170,96 40,63 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,73 111,00 338,59 35,64 74373 124,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 833,21 231,37 705,78 74,30 155027 259,81 59,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 326 57,85 16,04 48,92 5,19 10785 18,05 4,29 1.70 07.01-67 ex 07.01 H Garlic 9133 1619,16 448,94 1 369,37 145,25 301840 505,32 120,10 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 07.01 K Asparagus : |||| 1.80.1 ex 07.01-71 Il  green 22783 4 038,96 1 119,87 3415,86 362,33 752935 1 260,51 299,59 1.80.2 ex 07.01-71 ^  other 6005 1068,71 296,76 905,27 95,30 198 844 333,24 76,81 1.90 07.01-73 07.01 L Artichokes 2721 484,32 134,48 410,25 43,19 90 1 12 151,02 34,80 1.100 07.01-75 ]07.01-77 j 07.01 M Tomatoes 1949 345,66 95,84 292,34 31,01 64438 107,87 25,63 1.110 07.01-81 1 , 07.01-82 f 07.01 P I Cucumbers 1701 301,54 83, £0 255,02 27,05 56213 94,10 22,36 1.112 07.01-85 07.01 Q II Chantarelles 32565 5772,95 1 600,65 4882,34 517,89 1076180 1 801,67 428,20 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 2381 422,21 117,06 357,07 37,87 78 708 131,76 31,31 1.130 07.01-97 07.01 T II Aubergines 2503 443,81 123,05 375,34 39,81 82735 138,51 32,92 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1 137 201,68 55,92 170,56 18,09 37597 62,94 14,95 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 4355 772,18 214,10 653,05 69,27 143948 240,98 57,27 2.10 08.01-31 ex 08.01 B Bananas, fresh 1926 341,54 94,69 288,85 30,63 63 669 106,59 25,33 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2180 386,48 107,16 326,86 34,67 72047 120,61 28,66 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6728 1 192,73 330,70 1 008,72 107,00 222346 372,23 88,47 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9377 1 662,37 460,92 1 405,91 149,13 309 896 518,80 123,30 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2074 367,68 101,94 310,96 32,98 68 542 114,75 27,27 08.02-16 17. 10 . 85 Official Journal of the European Communities No L 277/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2258 400,31 110,99 338,55 35,91 74625 124,93 29,69 2.50.3 08.02-05 lili lili \ 08.02-09 08.02-15 08.02-19  others 1592 282,30 78,27 238,75 25,32 52627 88,10 20,94 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 767 136,11 37,73 115,11 12,21 25373 42,47 10,09 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 1364 241,82 67,04 204,51 21,69 45079 75,47 17,93 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 3 350 593,99 164,69 502,35 53,28 110731 185,37 44,05 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 4213 746,92 207,09 631,69 67,00 139240 233,10 55,40 2.80 Il ex 08.02 D Grapefruit, fresh : Il I\ 2.80.1 ex 08.02-70  white 2636 467,45 129,61 395,34 41,93 87142 145,88 34,67 2.80.2 ex 08.02-70 \\  pink 3 622 642,10 178,03 543,04 57,60 119700 200,39 47,62 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7739 1 371,95 380,39 1 160,29 123,07 255755 428,17 101,76 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 1903 337,39 93,54 ¢ 285,34 30,26 62897 105,29 25,02 2.95 08.05-50 08.05 C Chestnuts 4573 813,85 225,99 689,38 72,57 151425 253,77 58,49 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1727 306,29 84,92 259,03 27,47 57098 95,59 22,71 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1572 278,83 77,31 235,82 25,01 51980 87,02 20,68 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 5679 1 006,80 279,15 851,48 90,32 187687 314,21 74,68 2.140 ex 08.07-32 ex 08.07 B Nectarines 2095 375,18 103,22 315,30 33,19 69234 116,23 26,52 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 2740 485,90 134,72 410,94 43,59 90 580 151,64 36,04 2.170 08.08-11 1 08.08-15 ) 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 1 167 206,99 57,39 175,06 18,56 38 587 64,60 15,35 2.190lex 08.09 Melons (other than watermelons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 1 589 281,83 78,14 238,35 25,28 52538 87,95 20,90 2.190.2 ex 08.09-19 II  other 4081 723,61 200,63 611,97 64,91 134894 225,83 53,67 2.195 ex 08.09-90 ex 08.09 Pomegranates 2806 497,50 137,94 420,75 44,63 92744 155,26 36,90 2.200 ex 08.09-90 ex 08.09 Kiwis 9047 1 603,89 444,70 1 356,45 143,88 298993 500,55 118,96 2.202 ex 08.09-90 ex 08.09 Khakis 1377 245,14 68,07 207,65 21,86 45612 76,44 17,61 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3327,35 915,49 2796,29 294,35 614010 1 030,78 235,24